Citation Nr: 0715786	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-42 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus of the right foot.

2.  Entitlement to service connection for bilateral below-
the-knee amputations, including as secondary to hallux valgus 
of the right foot.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was previously before the Board in October 2006, 
wherein the veteran's claims were remanded to ensure due 
process and for additional development of the record.  The 
case has been returned to the Board for appellate 
consideration.

Unfortunately, still further development of the evidence is 
required concerning the veteran's petition to reopen a 
previously denied claim of entitlement to service connection 
for hallux valgus of the right foot and his claim of 
entitlement to service connection for bilateral below-the-
knee amputations, to include as secondary to hallux valgus of 
the right foot.  So, for the reasons discussed below, these 
claims are again being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Because the veteran's petition to reopen a claim of 
entitlement to service connection for hallux valgus of the 
right foot claim is still pending, the veteran's claim for 
entitlement to service connection for bilateral below-the-
knee amputations, to include as secondary to hallux valgus of 
the right foot must also be held in abeyance until its 
resolution.  Accordingly, the Board will remand the claim for 
service connection for bilateral below-the-knee amputations 
because it is inextricably intertwined with the new and 
material evidence claim.  The Court has stated that issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless all the issues have been considered.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 




REMAND

The RO has not complied with the Board's October 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with 
the remand orders).  

As noted in the previous Board remand, the Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Further, in providing 
instruction as to what information would be considered "new 
and material", the Court indicated that "material" 
evidence would include (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  
"New" evidence would be considered new only if it had not 
been submitted previously to VA and was neither "cumulative 
nor redundant" of evidence already in the record.  

A review of the claims file reveals that, in light of the 
Kent decision, the previous December 2006 VCAA notification 
letter sent to the veteran in response to the Board's October 
2006 remand is insufficient.  Although the December 2006 
letter informed the veteran that new and material evidence 
could be submitted to reopen his claim and indicated what 
type of evidence would qualify as "new" and "material" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  The veteran was not 
informed that he should submit evidence pertaining to the 
reason his claim was previously denied, i.e., evidence that 
his hallux valgus of the right foot was related to his 
military service.  The RO did not inform him of the elements 
necessary to demonstrate such a relationship, such as 
evidence that showed that his military service permanently 
aggravated his hallux valgus of the right foot, including 
objective indications of treatment for this disorder in the 
immediate years after his service and/or a medical opinion 
causally relating his claimed disorder to his military 
service.  Such evidence would constitute new and material 
evidence.  Therefore, the Board finds that the claim must be 
remanded for compliance with recent case law.

In addition, in August 2004, the RO requested that the 
veteran complete and submit a VA Form 21-4142 (Authorization 
and Consent to Release Information to VA) so that the RO 
could obtain treatment records from Henry Ford Hospital, 
related to a treatment for the veteran's hallux valgus and 
bilateral amputations during the period from January 1985 to 
December 1999.  Later that month, the veteran submitted the 
completed VA Form 21-4142.  Nevertheless, a review of the 
veteran's claims file does not show that the RO made an 
attempt to obtain the relevant treatment records.  If the RO 
did, in fact, make such an attempt, there is no indication 
that the records do not exist or that further attempts to 
obtain them would be futile.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

As noted above, the issue of entitlement to service 
connection for bilateral below-the-knee amputations, to 
include as secondary to hallux valgus of the right foot, is 
inextricably intertwined with the request to reopen a claim 
for service connection for hallux valgus of the right foot 
based on the receipt of new and material evidence.  As such, 
adjudication of the issue of entitlement to service 
connection for bilateral below-the-knee amputations, to 
include as secondary to hallux valgus of the right foot, must 
be deferred pending completion of the action requested below.



Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to reopen previously 
denied claims for service connection, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were found insufficient in 
the most recent previous final denial of 
record in October 1989.

2.  After securing any necessary 
authorization, obtain the veteran's medical 
treatment records from Henry Ford Hospital, 
concerning any treatment he received there 
for his hallux valgus of the right foot and 
his bilateral below-the-knee amputations, 
including records from January 1985 to 
December 1999.

3.  Thereafter, the RO should consider all 
additional evidence received since the 
most recent supplemental statement of the 
case, and readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




